Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the legal phraseology such as “means” or “comprises” or “comprising” often used in patent claims should be avoided in the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8-10  and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen et al (US 2009/0283103) cited by applicant.  Nielsen discloses electronic vaporizing device and docketing stations comprising a housing (200) defining at least one hermetically-sealed compartment (par. 0038); and a power supply (216) and an electric heater (page 5, claim 17) positioned within the at least one .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al (US 2009/0283103).  Nielsen discloses substantially all features of the claimed .
Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al (US 2009/0283103), in view of WO 2015/177257 both cited by applicant. Nielsen discloses substantially all features of the claimed invention except the electric heater is an inductive heater.  WO 2015/177257 discloses the electric heater (L2) is an inductive heater (Figure 1, page 22, lines 25-28).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Nielsen the electric heater is an inductive heater as taught by WO2015/177257 in order to have a wireless recharging power supply.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al (US 2009/0283103), in view of Zuber et al (US 2014/0305448) both cited by applicant.  Nielsen discloses substantially all features of the claimed invention including an aerosol-generating article except a liquid storage portion (220) and a liquid-forming substance within the liquid storage portion (par. 0039), Nelsen also disclosed the electric heater (page 5, claim 17) but does not discloses the heater of the aerosol-generating device configured to heat the liquid aerosol-forming substrate during an operation of the aerosol-generating system.  Zuber discloses a heater (120) of the aerosol-generating device (10) configured to heat the liquid aerosol-forming substrate (20) during an operation of the aerosol-generating system (par. 0188).  It would have .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Liu (US 2015/0313284) discloses electronic smoke apparatus.  Memari et al (US 2015/0245665) discloses E-Cigarette personal vaporizer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        November 18, 2021